Citation Nr: 0030047	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  97-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of a 
subarachnoid hemorrhage.  

2.  Entitlement to service connection for claimed disability 
manifested by seizures.  

3.  Entitlement to service connection for the claimed 
residuals of an injury to the right foot.  

4.  Entitlement to an increased rating for the service-
connected prostatitis, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for the service-
connected psychiatric disability, currently rated as 50 
percent disabling.  





REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
June 1973.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1994 decision of the RO, which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for the residuals of a subarachnoid hemorrhage and from an 
April 1994 decision of the RO, which denied the veteran's 
claim of service connection for a seizure disorder.  

The Board also received this case on appeal from a September 
1996 decision of the RO, which denied is claims for increased 
ratings for the service-connected prostatitis and anxiety 
reaction.  

The veteran and his wife testified at a before a Hearing 
Officer at the RO in August 1996.  

The Board remanded the case in January 1999 for additional 
development of the record.  

In a July 1999 rating action, a 50 percent rating was 
assigned for the service-connected major depression 
(previously evaluated as anxiety reaction), effective on 
April 3, 1999.  In that same rating action, service 
connection for myopia and residuals of an injury of the right 
foot and ankle was denied.  

In April 1999, the veteran submitted a claim for service 
connection for an eye disorder.  As this matter has not been 
adjudicated, it is referred to the RO for the appropriate 
action.  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for residuals of a 
subarachnoid hemorrhage and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented since the final Board 
decision of March 1977.  

2.  The service-connected major depression previously 
characterized as an anxiety reaction is shown to more nearly 
approximate a level of disability consistent with that of 
total social and industrial inadaptability.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for the residuals of a subarachnoid hemorrhage.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The criteria for the assignment of a 100 percent rating 
for the service-connected major depression previously 
characterized as an anxiety reaction have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.132 including Diagnostic Code 
9400 (1996), 4.130 including Diagnostic Code 9400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Whether new and material evidence has 
been submitted to reopen the claim of 
service connection for the residuals of a 
subarachnoid hemorrhage.

In March 1977, the Board denied the veteran's original claim 
of service connection for the residuals of a subarachnoid 
hemorrhage.  That decision is final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the March 1977 Board decision 
includes August 1996 hearing testimony of the veteran.  The 
veteran testified that he suffered a head injury as a result 
of a auto accident in service.  He testified that Dr. Epstein 
and a VA doctor, whom he did not identify by name, had told 
him that a subarachnoid hemorrhage and a seizure disorder 
could have started as the result of the head injury sustained 
in an automobile accident during service in March 1973.  The 
new evidence also includes private treatment records of 
received from the veteran's former employer.  Included are 
records pertaining to treatment for a seizure disorder by Dr. 
Epstein.  Those records do not include any opinion by Dr. 
Epstein as to the etiology of the subarachnoid hemorrhage.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
testimony of the veteran must be presumed for purposes of 
determining whether the claim is reopened.  See Justus, Id.  

Thus, the Board finds that the new evidence is relevant to 
his claim and is instrumental in ensuring a complete 
evidentiary record for evaluation of his claim.  See Hodge, 
supra.  In other words, the new evidence submitted is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for the residuals of a subarachnoid 
hemorrhage is reopened.  


Increased rating for the service-
connected major depression


Service connection was initially granted for anxiety reaction 
by rating action in January 1975, rated as noncompensable on 
July 3, 1974.  

In July 1996, the veteran submitted his claim for a 
compensable rating for the service-connected psychiatric 
disorder.

Received in August 1996, was a private medical examination 
report which indicated that, based on the examination 
interview and psychological testing, that the veteran was 
very introverted, depressed and withdrawn.  It was indicated 
that the prognosis was poor.  

A March 1996 psychiatric examination, conducted in connection 
with a claim for Social Security benefits, noted that the 
veteran had complaints of depression and anxiety.  The 
diagnosis was that of PTSD and major depression.  The 
examiner indicated that the depression was not quite as 
severe as the PTSD in terms of functional disability.  It was 
noted that the veteran had real difficulty concentrating.  It 
was indicated that he was distant and vague and was having 
flashbacks and nightmares that would impair his ability to 
function in a work-related environment.  

On VA examination in August 1996, it was noted that the 
veteran recently was awarded Social Security benefit  for 
severe impairment with depression and anxiety.  The diagnosis 
was that of mild PTSD.  

On VA examination in April 1999, it was noted that the 
veteran last worked in October 1995, at which time he was 
medically retired for depression, anxiety and a back injury.  
It was noted that he had a past history of subdural 
hemorrhage and a recent diagnosis of seizure disorder and 
brain aneurysms.  The examiner indicated that this had been 
extremely stressful to the veteran.  The veteran reported 
that he was currently receiving outpatient psychiatric 
therapy at the VA.  He reported that his major problem was 
related to depression and anxiety.  He reported that he got 
extremely depressed during the day and remained depressed.  
He indicated that he got extremely lethargic and lacked 
motivation.  He reported that he did not do much during the 
day.  He reported that he needed motivation to eat and that 
his wife had to coax him to eat.  He reported that he stayed 
at a score of 7, with 10 being the worst, on a depression 
scale for the past 20 years.  He reported significantly 
decreased concentration, loss of appetite, feeling of 
worthlessness and helplessness during the day.  He reported 
several passive suicidal ideations but had never did anything 
to hurt himself.  He reported significant lack of interest or 
pleasure in all activities.  He reported significant problems 
with sleep and indicated that he slept for a few hours than 
paced at night.  

The veteran reported having flashbacks and nightmares about 
reported incidents in service.  He reported that he had 
crying spells.  He indicated that he did not enjoy activities 
and did not like being around people.  He indicated that he 
was extremely irritable, had some hypervigilance and some 
exaggerated startle response.  He indicated that he also had 
problems with road rage and that he did not drive.  He denied 
any psychotic or manic symptoms.  

On mental status evaluation, he appeared somewhat withdrawn 
and depressed.  His speech was low volume.  It was noted that 
he tended to ramble and gave extreme details about his 
problems.  His mood was dysphoric.  His affect was depressed.  
His thought processes were logical and goal oriented.  There 
were no suicidal or homicidal ideations, but it was noted 
that he reported some passive suicidal indication.  His 
concentration, insight and judgment were fair.  The diagnoses 
included those of recurrent major depression, dysthymia and 
mild PTSD.  The Global Assessment of Functioning (GAF) scale 
score was 50 currently and for the previous year.  The 
examiner indicated that the veteran had problems with 
depression for several years and that his major problems were 
related to depression and dysthymia rather than PTSD.  The 
examiner concluded that this seemed to cause impairment in 
social and occupational functioning that was serious and that 
he was currently unable to hold a job because of the symptoms 
of depression.  

In July 1999, the RO recharacterized the veteran's service-
connected anxiety reaction as major depression and assigned a 
50 percent rating under Diagnostic Code 9400, effective on 
April 3, 1999.  

The Board notes that the provisions of 38 U.S.C.A. § 5107 
have recently been amended.  The Board notes that the veteran 
has been provided with VA examinations with regard to his 
claim and that no further assistance in developing the facts 
pertinent to his claim is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were revised effective on 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  

The Board notes that the veteran's psychiatric disorder was 
initially evaluated under the provisions of 38 C.F.R. § 4.132 
including Diagnostic Code 9400, as in effect prior to 
November 7, 1996.  In the July 1999 rating action, a 50 
percent evaluation for the service-connected major depression 
was assigned under the revised criteria of Diagnostic Code 
9400, effective on April 3, 1999.  

Where VA issues an amendment to the rating schedule while an 
increased-rating claim is pending, and that amendment is more 
favorable to the claimant than the prior regulation, VA 
should apply the more favorable regulation to rate the 
disability for periods from and after the effective date of 
the change and should apply the prior regulation to rate the 
disability for earlier periods.  VAOPGCPREC 3-00, at 5 (Apr. 
10, 2000). See 38 U.S.C.A. §§ 5110(g).

Under the new rating criteria of Diagnostic Code 9400, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place or 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, including Diagnostic Code 9400 
(1999).  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting) or inability to establish and maintain effective 
relationships. Id.

Under the old rating criteria of Diagnostic Code 9400, the 
evaluation for psychiatric disabilities is based on the 
degree of impairment of social and industrial adaptability 
and a 100 percent rating is assignable when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in 
profound retreat from mature behavior, or that the claimant 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, including Diagnostic Code 9400 (1996).  A 70 
percent rating is warranted when the ability to establish and 
maintain relationships is severely impaired, with 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  Id.

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130.  In evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.129.  

Upon consideration of the evidentiary record in its entirety, 
the Board concludes that the medical evidence submitted in 
connection with the claim for increase supports the 
assignment of a 100 percent rating for the service-connected 
major depression.  

The Board finds that the disability picture referable to the 
service-connected major depression more nearly approximates a 
level of disablement consistent with of being demonstrably 
unable to obtain or retain employment as required for the 
assignment of a 100 percent rating under the old criteria.  
The clinical evidence of record includes the most recent VA 
examination report which noted that the veteran was 
depressed, had passive suicidal ideations and difficulty 
concentrating. It was indicated that he reported being 
incapacitated by depression on a daily basis.  The examiner 
recorded a GAF score of 50; however, the examiner added 
significantly that the veteran's major problems were related 
to depression and dysthymia and that he was currently unable 
to hold a job because of the symptoms of depression.  

Thus, the Board concludes that the medical evidence supports 
a finding that the veteran is demonstrably unable to obtain 
or retain employment and, as such, is consistent with a level 
of disablement productive of total social and industrial 
inadaptability.  

Accordingly, the Board finds that a 100 percent rating for 
service-connected major depression is for application in this 
case.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the residuals of a 
subarachnoid hemorrhage, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.

A 100 percent rating for service-connected major depression 
previously characterized as anxiety reaction is granted, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  



REMAND

The Board notes that, since the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for residuals of a subarachnoid hemorrhage, he must present 
evidence to support his claim.  

The Board also notes that, during the course of the veteran's 
appeal, the statute governing assistance to claimants, 
38 U.S.C.A. § 5107, was amended.  The new version of the 
statute eliminates the requirement that a person submitting a 
claim for benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his claim; rather, 
the Secretary is required to assist a claimant in developing 
all facts pertinent to a claim for benefits, to include 
providing a medical examination when such examination may 
substantiate entitlement to the benefits sought, except when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.  The effective 
date of the change in the statute was on October 30, 2000.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

Thus, the RO must assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining all relevant medical records.  

In this regard, the Board notes that, in August 1996, the 
veteran testified that Dr. Epstein and a VA doctor had 
told him that a seizure disorder and a subarachnoid 
hemorrhage could have been the result of the head injury 
sustained in an automobile accident during service in 
March 1973.  

The Board also notes that the RO must readjudicate the 
veteran's claim of service connection for residuals of a 
right foot injury with consideration of both the old and new 
version of 38 U.S.C.A. § 5107 to determine which version is 
most favorable to him.  The RO should give the veteran the 
opportunity to identify and to submit any additional medical 
evidence pertaining to his claim and should determine whether 
the veteran is entitled to a VA examination prior to 
readjudicating his claim.  

With regard to the claim of service connection for a seizure 
disorder, the Board remanded that issue in January 1999 in 
order to afford the veteran an opportunity to submit all 
medical evidence that tended to support his claim.  
Additional private medical records were received pertaining 
to the veteran's former employment.  A July 1993 record noted 
a diagnosis of seizures secondary to subarachnoid hemorrhage.  
In light of the Board's decision to reopen the claim for 
service-connection for residuals of subarachnoid hemorrhage 
and the veteran's testimony, further adjudication of the 
claim must be deferred pending the completion of the 
development outlined above.  

In a July 1999 rating action, service connection for myopia 
was denied.  The veteran was notified of that determination 
by letter dated that same month.  The veteran submitted a VA 
form 9, dated in October 1999, indicating that he wished to 
appeal the denial of service connection for myopia.  This 
constitutes a timely notice of disagreement with that 
determination.  The RO has not addressed this issue in a 
statement of the case.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court indicated that in a case in which a 
veteran expressed disagreement in writing with an RO decision 
and the RO failed to issue a Statement of the Case, the Board 
should remand, not refer, the issue to the RO for issuance of 
an statement of the case.  

The veteran contends that his service-connected prostatitis 
is severe enough to warrant an evaluation in excess of 10 
percent.  

The veteran's disorder is presently rated under the criteria 
of 38 C.F.R. § 4.115b, Diagnostic Code 7527, to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Under this code, a 30 percent rating is 
assigned for urinary tract infection where there is recurrent 
symptomatic infection requiring drainage or frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Voiding 
dysfunction warrants a 20 percent disability evaluation for 
urinary leakage or incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day. Urinary leakage or incontinence which requires the 
wearing of absorbent materials which must be changed two to 
four times per day warrants a 40 percent disability 
evaluation. A 60 percent disability evaluation is warranted 
for urinary leakage or incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day. See 38 C.F.R. § 4.115a 
(1999).  

In March 1999, the Board remanded the case for a VA 
examination to determine the current severity of the service-
connected prostatitis.  The Board instructed that the 
examiner should address the severity of the veteran's 
prostatitis in terms of the above rating criteria.

The most recent VA examination concerning prostatitis was 
conducted in April 1999.  The veteran reported that over the 
years he had had at least 20 to 30 recurrent infections.  The 
examiner noted that review of the claims file showed that the 
veteran had been seen in clinics since the early 1970's  It 
was noted that he had been treated multiple times with 
antibiotics.  It was indicated that he had been seen in the 
clinic during the previous week, but that the clinic note was 
not available.  The diagnosis was that of chronic prostatitis 
since 1968 with multiple exacerbations and recurrent 
infections.  The examiner did not address the rating criteria 
as instructed by the Board.  

A review of the claims file by the Board fails to show 
evidence that the veteran was seen 20 to 30 times for 
recurrent infection.  The most recent outpatient report 
regarding prostatitis of record is dated in April 1999, 
following the most recent VA examination.  The assessment was 
that of urinary retention, elevated post void residual.  The 
veteran was prescribed medication and told to return in five 
days.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

Therefore, the veteran must be afforded another examination 
in order to determine the current severity of the service-
connected prostatitis in compliance with the Board's previous 
remand instructions.  The RO should obtain all treatment 
records that have not been previously associated with the 
claims folder.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed residuals of 
a subarachnoid hemorrhage, a disability 
manifested by seizures, a right foot 
disability and the service-connected 
prostatitis, which have not been 
previously identified or obtained.  The 
veteran should be specifically requested 
to identify the any VA doctor who has 
rendered an opinion as to the etiology of 
the subarachnoid hemorrhage and seizure 
disorder and to identify approximately 
when he was advised by Dr. Epstein that 
the claimed disorders could be due to a 
head injury in service.  In addition, the 
RO should instruct the veteran to submit 
all medical evidence that tends to 
support his assertions that he suffers 
from current disability manifested by 
seizures and the residuals of a 
subarachnoid hemorrhage due to a head 
injury in service and a current right 
foot disability due to an injury in 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should obtain all VA treatment 
records pertaining to the veteran's 
service-connected prostatitis since April 
1999.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
prostatitis.  All indicated testing in 
this regard should be accomplished.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must comment 
as to whether the veteran requires the 
wearing of absorbent materials due to 
prostatitis and, if so, should note the 
frequency of the number of times per day 
that they need to be changed.  The 
examiner must also comment on whether the 
service-connected prostatitis involves 
recurrent symptomatic infection, which 
requires drainage and frequent 
hospitalization, or requires continuous 
intensive management.  

3.  The RO should furnish the veteran an 
statement of the case as to the denial of 
service connection for myopia.  The 
veteran and his representative should be 
informed of the necessity of filing a 
substantive appeal if the veteran wishes 
to place these issues in appellate 
status. 38 C.F.R. § 19.26 (1999).  

4.  Following completion of the 
development requested hereinabove, the 
case should be reviewed by the RO. The RO 
should readjudicate the claim for service 
connection claims on a de novo basis.  
The claims of service connection for a 
disability manifested by seizures and for 
residuals of a injury to the right foot 
must be considered under both the old and 
new 38 U.S.C.A. § 5107 and the Court's 
holding in Karnas.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 


